ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of stealing, § 570.030, RSMo 1994. The court found defendant to be a prior and persistent offender and sentenced him to a prison term of fifteen years. Defendant also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).